Citation Nr: 0931505	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a lacerated left (major) hand 
with damage to the cutaneous nerves and decreased grip 
strength.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 1980 to June 1981.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied an 
evaluation in excess of 10 percent for service-connected 
injury, left hand.  The Board Remanded the claim in July 
2008.


FINDINGS OF FACT

1.  The Veteran's residuals of a laceration of the left hand, 
at least prior to December 2007, were manifested by decreased 
sensation, decreased grip strength, mild impairment of range 
of motion of the thumb, and pain with certain motions, such 
as opposing the fingertips against resistance, and increased 
pain with use of the left hand or with activity of the left 
hand, but the injury is not manifested by loss of motion of 
the wrist, or by a tender or painful scar or limitation of 
motion due to a scar.

2.  Left upper extremity weakness and motor deficits due to a 
December 2007 cardiovascular accident are more severely 
disabling than the Veteran's service-connected left forearm 
injury, and the stroke residuals overshadow service-connected 
left forearm disability.  


CONCLUSION OF LAW

Criteria for an increased evaluation from 10 percent to 30 
percent for residuals, laceration, palmar aspect, left 
(major) hand, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.73, DC 
5309, 4.118, DC 7803-7806, 4.124a, Diagnostic Codes 8515, 
8516 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to December 2007, the Veteran reported pain and 
soreness of the left hand with use, and diminished strength 
in the left-hand, numbness and tingling in the fingertips, as 
well as curling of the middle finger at night.  The Veteran 
contends currently that the disability of his left hand is 
unchanged by a December 2007 cerebrovascular accident 
(stroke).

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (Vazquez-Flores).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Following the receipt of the veteran's October 2003 claim for 
an increased evaluation, the RO issued an October 2004 letter 
which advised the Veteran of the criteria generally for an 
increased evaluation for a service-connected disability and 
advised the Veteran of the types of evidence which might be 
relevant, among other information.  The Veteran responded to 
this notice by submitting a lay statement from his wife.  The 
Veteran has also provided statements about the severity of 
his disability and the effects of the service-connected 
disability on his employability.  The Veteran described his 
specific symptoms as well.

The Board acknowledges that no notice letter was provided to 
the Veteran prior to the initial unfavorable December 2003 
decision in this case which specifically complied with the 
requirements set forth by the Court in Vazquez-Flores, since 
that 2008 decision had not yet been announced.  Following the 
Board's July 2008 Remand, the RO issued a September 2008 
letter specifically designed to comply with Vazquez-Flores, 
and that letter included the rating criteria applicable in 
the Veteran's claim.  Thereafter, the claim was 
readjudicated.  Thus, the additional notice provided in 
September 2008 is deemed pre-decisional.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Duty to assist

The RO has obtained the Veteran's VA clinical records.  The 
Veteran has submitted private clinical records, and has 
stated that he was not treated prior to the date of the 
private record submitted by any non-VA provider.  The Veteran 
has submitted lay statements.  The Veteran was afforded VA 
examinations.  

It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file, and the Veteran does not 
appear to contend otherwise.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of any claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Accordingly, the Board 
will now turn to the merits of the veteran' claims.

Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted, in any increased evaluation claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Criteria for evaluating hand and wrist disability

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  38 C.F.R. § 4.71a, Plate I.  Under DC 5228, 
which is used to evaluate limitation of motion of the thumb, 
a 10 percent rating is warranted for a gap of 1 to 2 inches 
(2.5 to 5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  A 20 percent 
rating evaluation is assigned when there is a gap of more 
than 2 inches (5.1 cm) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers. 

Under Diagnostic Code (DC) 7803, superficial and unstable 
scars warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DC 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id. at 
Note (1).  Under DC 7804, superficial scars that are painful 
on examination warrant a 10 percent evaluation.  Under DC 
7805, scars are rated based on limitation of function of the 
affected parts.  Under DC 7806 for dermatitis or eczema, a 10 
percent rating requires that at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas be affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs be required for a total 
duration of less than six weeks during the past 12-month 
period.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

The forearm muscles act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  DC 5309.  The muscles of muscle 
group (MG) IX include the thenar eminence muscles, and four 
dorsal and 3 palmar interosseous muscles, among other 
muscles.  The hand is no compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  The schedule 
provides, in a Note to DC 5309, that injury to the hand is to 
be evaluated based on limitation of motion, with a minimum 10 
percent evaluation.

DC 8516 is used to evaluate disability of the ulnar nerve.  
Mild incomplete paralysis of the ulnar nerve warrants a 10 
percent rating, moderate incomplete paralysis warrants a 
rating of 30 percent, and severe incomplete paralysis 
warrants a 40 percent rating for the major extremity.  A 
maximum evaluation of 60 percent is warranted for complete 
paralysis of the ulnar nerve of the major upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Claim for increased evaluation for left hand, palmar aspect, 
injury
 
Historically, by a rating decision prepared in December 1988 
and issued to the Veteran in January 1989, the Veteran was 
granted service connection for residuals of a laceration to 
the left (major) hand.  This injury was documented in the 
service treatment records.  A noncompensable evaluation was 
assigned for the scar.  The examiner who conducted October 
1995 VA examination noted that the Veteran had decreased grip 
strength and damage to the cutaneous nerves.  The rating was 
increased to 30 percent under DC 8516, combined with DC 7806.  
The rating was reduced to 10 percent, effective January 1, 
2000. 

In October 2003, the Veteran submitted a claim for an 
increased evaluation.  He reported treatment at the 
Pensacola, Florida VA outpatient treatment clinic.  VA 
outpatient treatment records dated from January 2001 through 
October 2003 disclose no notation that the Veteran complained 
about or was treated for his left hand disability.  

At VA examination conducted in November 2003, the Veteran 
reported pain in the palmar aspect of the wrist, in the 
middle of the palm, and in the fingers.  The Veteran reported 
pain and soreness with activity or use of the left hand.  He 
reported difficulty tying his shoes.  The middle finger was 
curling up at night while the Veteran slept and was sore and 
painful in the mornings.  The Veteran reported diminished 
strength in his left hand and numbness and tingling in the 
fingertips.  The Veteran reported that he did as many tasks 
as possible with the right hand.

The scar began at the palmar aspect of the left wrist and 
extended proximally about 3 to 4 inches out to the middle of 
the left palm.  There was tenderness to palpation over the 
palmar aspect of the left wrist and middle of the palm and up 
through the left middle finger.  The Veteran was able to 
approximate the medial and transverse folds of the palm with 
all fingertips on both hands.  He was not able to completely 
flex the thumb and was not able to touch the base of the 
fifth finger on the left with the thumb; he was only able to 
flex the thumb to about halfway to the fifth finger.  When 
opposing the fingertips against resistance, his left hand 
strength was about 4/5.  There was pain when opposing the 
fingertips against resistance or when gripping.  Left wrist 
Flexion and extension were normal, with dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, radial deviation to 20 
degrees, and ulnar deviation to 45 degrees.  There was 
slightly diminished sensation.  Grip strength was about 4/5.  
There was no evidence of conduction delay across the left 
wrist or elbow and there was no evidence of median or ulnar 
nerve neuropathy on electromyography (EMG) examination.  The 
examiner indicated that the Veteran might have early signs of 
left middle finger trigger finger.

This evidence is unfavorable to a compensable evaluation for 
the Veteran's scar, as the tenderness of the left wrist, 
palm, and up into the finders was not tenderness of the scar, 
which did not reach up into the fingers.  See DC 7806.  
However, the symptoms of limitation of motion of the thumb, 
pain on motion of the fingers, and increased pain in the left 
hand with activity disclosed on this examination are not 
encompassed within the 10 percent evaluation assigned for 
impairment of the nerve under DC 8516.  

November 2004 private evaluation of the Veteran's service-
connected left hand laceration discloses that the Veteran 
reported increasing pain and numbness in the middle and ring 
fingers, worse at night or with increased activities.  There 
was a positive Tinel's sign on the left.  Light touch 
sensation was decreased in the left middle and ring fingers.  
Possible carpal tunnel syndrome of the left hand was the 
assigned diagnosis.  This evidence again discloses 
manifestations of disability not encompassed within DCs 7806 
or 8516, but discloses no evidence of a tender or painful 
scar or of trigger finger.  

In his February 2005 substantive appeal, the Veteran 
reiterated that VA had not properly considered the Veteran's 
limited use of his left hand and reiterated that pain in the 
left-hand increased steadily with use, restricted his daily 
routine and activities, and limited the full range of motion.

On VA examination conducted in March 2005, the Veteran 
reported sharp pain extending into the wrist and forearm with 
use of the left hand.  He reported progressive tingling and 
numbness in his hand and pain.  It was sometimes difficult to 
grasp small objects with the left-hand.  He dropped things 
frequently.  There was a bump or nodule along the scar over 
the proximal left hand that was mildly tender to palpation.  
The Veteran was able to oppose the thumb to all fingertips 
without difficulty.  Tinel's sign was negative.  He had 
slightly diminished sensation to light touch.  Grip strength 
was 4/5.  This evidence again discloses manifestations of 
disability not encompassed within DCs 7806 or 8516, and 
discloses a possible painful area, or nodule, along the scar.  

VA outpatient treatment records dated from October 2004 
through February 2007 disclose no evaluation of the left hand 
or forearm.  VA examination conducted in April 2007 discloses 
subjective complaints of general lines tenderness to 
palpation over the last hand and fingers.  Tinel's sign was 
slightly positive.  The Veteran reported that a feeling that 
the area was "dead" when the scar was palpated.  The 
Veteran could make a good fist and could oppose the comment 
to the fingertips.  He reported a cramping-type pain in the 
wrist on grip strength testing.  The scar was not painful and 
there was no underlying defect.  The Veteran was using a 
splint on the left wrist.

Private treatment records dated in December 2007 disclosed 
that the Veteran complained of numbness and tingling of the 
entire left side.  There was decreased tone in the left hand 
and mild left-sided weakness of both the upper extremity and 
the lower extremity, described as 4/5.  Magnetic resonance 
imaging (MRI) of the brain disclosed a focal region on 
increased signal suggesting acute ischemia of the parietal 
occipital lobe junction.

On VA examination conducted in October 2008, the examiner 
assigned a diagnosis of left ulnar neuropathy, manifested by 
decreased strength, stabbing pain during the day, aching pain 
at night, and numbness in the left third, fourth, and fifth 
fingers.  The examiner stated that the Veteran's December 
2007 stroke resulted in residual difficulty with speech and 
memory and left upper extremity and left lower extremity 
weakness.  The Veteran was using a splint on the left wrist.  
The scar on the left wrist was linear, nontender, without 
adherence to underlying tissues or limitation of function.  
Strength testing disclosed +4/5 in the left upper extremity, 
including grip strength, and +4.5/5 for the left lower 
extremity.  The Veteran was able to make a fist to the 
transverse crease with each hand, but he was weaker and 
slower on the left.  There was no discomfort with range of 
motion testing.  The examiner concluded that motor deficits 
due to the service-connected injury were completely 
inapparent due to left hemiparesis.  The examiner concluded 
that the Veteran's original injury was "rendered a moot 
point."  The examiner noted that it was not medically 
possible to describe the precise function of the left upper 
extremity prior to the stroke without resorting to 
speculation.

In an October 2008 statement, the Veteran indicated that the 
December 2007 stroke had no effect on his left hand.  He 
stated that his left hand symptoms were the same now as 
before the stroke.

The Board notes that the current 10 percent disability 
evaluation for the veteran's left hand injury disability is 
assigned under 38 C.F.R. § 4.73, DC 8516, which is used to 
evaluate the ulnar nerve.  The service treatment records 
establish that the veteran's injury was to the median nerve.  
The medical nerve is evaluated under DC 8515.  However, the 
examiners who conducted the VA examinations in November 2003, 
November 2004, and March 2005 found no manifestations of 
nerve injury other than decreased sensation.  There was no 
paralysis or incomplete paralysis of any muscle or portion of 
the left hand.  

One examiner suggested that the Veteran might have trigger 
finger of the left middle finger (November 2003 VA 
examination), but the Veteran did not report or manifest this 
symptoms on subsequent examinations.  Possible carpal tunnel 
syndrome was noted on one examination during this period 
(November 2004 private examination), but that suspected 
diagnosis was not confirmed on any later examination or 
outpatient treatment.  The examiner who conducted the October 
2008 VA examination, following the Veteran's stroke, assigned 
a diagnosis of ulnar neuropathy, but noted that the Veteran 
was able to make a fist to the transverse crease, although 
the left had was weaker and slower than the right hand.  
Thus, even following the Veteran's stroke, the evidence 
establishes that he does not have incomplete paralysis, even 
mild incomplete paralysis.  

The maximum evaluation which may be assigned for wholly 
sensory manifestations, regardless of whether the evaluation 
is considered as for the ulnar nerve or the medical nerve, is 
a 10 percent evaluation, for subjective complaints and 
sensory loss.  See DCs 8515, 8516.  An evaluation in excess 
of 10 percent may be granted for neuritis where it is 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating.  
However, the evidence here establishes that the Veteran has 
no loss of reflexes and no muscle atrophy.  

The Veteran has reported sharp, stabbing pain with use of the 
left hand, increasing with activity.  It is unclear whether 
the Veteran's pain with use represents a more severe 
manifestation of nerve injury or is a manifestation or 
residual of muscle or tendon injury.  In addition, the 
Veteran has particularly contended that he is unable to 
perform fine motor function with his left hand.  The 
examiners accepted the veteran's statement that he was unable 
to grasp and hold a cup of coffee with the left hand, but did 
not perform objective evaluation of the severity of loss of 
fine motor control in the left hand.  The Board finds that 
these manifestations, which are not encompassed within the 
current 10 percent evaluation under DCs 7806 and 8516, could 
be addressed by increasing the evaluation under DC 8516 from 
10 percent, for neuritis comparable to mild incomplete 
paralysis, to the next higher evaluation, for moderate 
incomplete paralysis, or by assigning a separate, compensable 
evaluation under 38 C.F.R. § 4.73, DC 7809 for muscle injury. 

However, moderate incomplete paralysis of the major hand, 
whether evaluated for the ulnar nerve or the median nerve, 
warrants a 30 percent evaluation.  In comparison, evaluation 
under DC 7809 for muscle injury warrants no more than a 10 
percent evaluation.  In particular, the Board notes that the 
evidence prior to the Veteran's injury to the left hand 
reflects that he was left-handed.  The Board notes that 
evidence since that time reflects that the Veteran has 
consistently stated that he attempted to perform all 
activities, even writing, with the right hand whenever 
possible.  In fact, some examiners who conducted examinations 
during this appeal have described the Veteran as right-
handed.  The Board finds that the Veteran's efforts to switch 
his handedness, apparently as a result of left hand pain, is 
persuasive evidence that the residuals of the left hand 
injury were more than 10 percent disabling during the 
pendency of this appeal prior to December 2007.  Therefore, 
selecting the Diagnostic Code most favorable to the Veteran, 
and resolving reasonable doubt in the Veteran's favor, the 
evaluation for nerve injury residuals under DC 8516 is 
increased to 30 percent.  

The Board has considered whether the Veteran is entitled to a 
separate, compensable evaluation under any other Diagnostic 
Code.  The Board notes the Veteran's contention that he is 
entitled to a separate evaluation for a tender or painful 
scar.  However, the examiners who conducted the November 2003 
and October 2008 VA examination stated that the laceration 
scar was not tender or painful.  The private examiner who 
provided a November 2004 statement did not state whether the 
scar was tender or painful.  The examiner who conducted the 
March 2005 VA examination described a tender nodule along the 
scar.  However, no other examiner has described such a 
finding.  The preponderance of the evidence is against a 
finding that the laceration scar results in tenderness or 
pain.  The evidence establishes that the scar does not limit 
motion, does not ulcerate, and does not result in any other 
factor of disability.  Therefore, no separate or compensable 
evaluation for a scar is warranted.  

The Board has considered whether a compensable evaluation is 
warranted under DC 5228, which, as noted above, is used to 
evaluate limitation of motion of the thumb.  One examiner 
stated that the Veteran was able to bring the thumb only 
halfway to opposition with the firth finger.  However, each 
of the other examiners indicated that the Veteran could 
oppose the left thumb to the left fifth finger.  Under 
compensable evaluation under DC 5228 is not warranted.  

The examiner who conducted the December 2008 VA examination 
concluded that the Veteran's left hand weakness was due to 
the December 2007 stroke.  However, in this instance, as the 
appeal was pending for several years prior to December 2007, 
a 30 percent evaluation is assigned for the entire period.  

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  There is no 
suggestion in the record that the Veteran's left hand 
laceration residuals cause marked interference with 
employment beyond that contemplated by the schedular 
evaluation.  There is also no suggestion that these residuals  
have required frequent periods of hospitalization for 
treatment. Therefore, there is no indication in the record 
that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology; as a 
consequence, the schedule is adequate to evaluate his 
condition.  

ORDER

An increased evaluation from 10 percent for residuals of a 
laceration, left (major) hand, to 30 percent, but no higher, 
is granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


